Slip Op. 15-34

               UNITED STATES COURT OF INTERNATIONAL TRADE

 HOME MERIDIAN INTERNATIONAL,
 INC. D/B/A SAMUEL LAWRENCE
 FURNITURE CO. D/B/A PULASKI
 FURNITURE COMPANY,

                       Plaintiff,

 GREAT RICH (HK) ENTERPRISES CO.,
 LTD., DONGGUAN LIAOBUSHANGDUN
 HUADA FURNITURE FACTORY, NANHAI
 BAIYI WOODWORK CO., LTD., and
 DALIAN HUAFENG FURNITURE GROUP
 CO., LTD.,

                       Consolidated Plaintiffs,

                v.                                  Before: Jane A. Restani, Judge

 UNITED STATES,                                     Consol. Court No. 11-00325

                       Defendant,

 AMERICAN FURNITURE
 MANUFACTURERS COMMITTEE FOR
 LEGAL TRADE and VAUGHAN-BASSETT
 FURNITURE COMPANY, INC.,

                       Defendant-Intervenors.



                                    OPINION AND ORDER

[Final Results of Redetermination in antidumping administrative review sustained.]

                                                                  Dated: April 21, 2015

        Kristin H. Mowry, Daniel R. Wilson, Jeffrey S. Grimson, Jill A. Cramer, Rebecca M.
Janz, and Sarah M. Wyss, Mowry & Grimson, PLLC, of Washington, DC, for plaintiff and
consolidated plaintiffs Great Rich (HK) Enterprises Co., Ltd. and Dongguan Liaobushangdun
Huada Furniture Factory.
Consol. Court No. 11-00325                                                                  Page 2


       Ned H. Marshak, Bruce M. Mitchell, and Mark E. Pardo, Grunfeld Desiderio Lebowitz
Silverman & Klestadt, LLP, of New York, NY, and Washington, DC, for consolidated plaintiff
Nanhai Baiyi Woodwork Co., Ltd.

       Lizbeth R. Levinson and Ronald M. Wisla, Kutak Rock LLP, of Washington, DC, for
consolidated plaintiff Dalian Huafeng Furniture Group Co., Ltd.

        Carrie A. Dunsmore, Joshua E. Kurland, and Stephen C. Tosini, Trial Attorneys,
Commercial Litigation Branch, Civil Division, U.S. Department of Justice, of Washington, DC,
for defendant. Of counsel were Shana A. Hofstetter and Justin R. Becker, Office of the Chief
Counsel for Trade Enforcement & Compliance, U.S. Department of Commerce, of Washington,
DC.

        J. Michael Taylor, Daniel L. Schneiderman, Joseph W. Dorn, Mark T. Wasden, and
Prentiss L. Smith, King & Spalding, LLP, of Washington, DC, for defendant-intervenors.

       Restani, Judge: This matter is before the court following a remand to the Department of

Commerce (“Commerce”) ordered after the Court of Appeals for the Federal Circuit (“CAFC”)

issued its mandate in Home Meridian International, Inc. v. United States, 772 F.3d 1289 (Fed.

Cir. 2014). The CAFC vacated Commerce’s remand results filed pursuant to the Court of

International Trade’s (“CIT”) decision in Home Meridian International, Inc. v. United States,

922 F. Supp. 2d 1366 (CIT 2013) (“Home Meridian II”), and directed the CIT to reinstate

Commerce’s valuation in the Final Results of Redetermination Pursuant to Court Order, ECF

No. 96 (“First Remand Results”). Because at least one issue decided after the First Remand

Results was not appealed, the court inquired of the parties as to the proper procedure to

implement the CAFC’s ruling. The parties determined that a remand was warranted in order to

comply with the spirit of the CAFC’s mandate while maintaining the determinations sustained by

the CIT on the issue not appealed to the CAFC. The court thus ordered the parties to determine

which aspects of the Final Results of Second Redetermination Pursuant to Court Order, ECF No.

130 (sustained in Home Meridian II), continued to be valid in the light of the CAFC’s decision.
Consol. Court No. 11-00325                                                              Page 3

Commerce issued the remand results now before the court in accordance with that order. Final

Results of Third Redetermination Pursuant to Court Order, ECF No. 157 (“Third Remand

Results”). No party objects to the procedure utilized to comply with the CAFC’s mandate, and

no objections have been raised as to the substance of the Third Remand Results. Accordingly, as

Commerce properly complied with both the CAFC decision as well as the court’s order

regarding any issue not appealed, the Third Remand Results are sustained. Judgment will issue
accordingly.



                                                            /s/ Jane A. Restani
                                                              Jane A. Restani
                                                                  Judge

Dated: April 21, 2015
       New York, New York